
	
		III
		112th CONGRESS
		2d Session
		S. RES. 540
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Inouye (for himself
			 and Mr. Cochran) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of August 6 through
		  August 10, 2012, as National Convenient Care Clinic
		  Week.
	
	
		Whereas convenient care clinics are health care facilities
			 located in high-traffic retail outlets that provide affordable and accessible
			 care to patients who have little time to schedule an appointment with a
			 traditional primary care provider or are otherwise unable to schedule such an
			 appointment;
		Whereas millions of people in the United States do not
			 have a primary care provider, and there is a worsening primary care provider
			 shortage that will prevent many people from obtaining one in the future;
		Whereas convenient care clinics have provided an
			 accessible alternative for more than 15,000,000 people in the United States
			 since the first clinic opened in 2000, the number of convenient care clinics
			 continues to increase rapidly, and as of June 2012, there are approximately
			 1,350 convenient care clinics in 35 States;
		Whereas convenient care clinics follow rigid industry-wide
			 quality of care and safety standards;
		Whereas convenient care clinics are staffed by highly
			 qualified health care providers, including advanced practice nurses, physician
			 assistants, and physicians;
		Whereas convenient care clinicians all have advanced
			 education in providing quality health care for common episodic ailments
			 including cold and flu, skin irritation, and muscle strains and sprains, and
			 can also provide immunizations, physicals, and preventive health
			 screening;
		Whereas convenient care clinics are proven to be a
			 cost-effective alternative to similar treatment obtained in physicians'
			 offices, urgent care clinics, or emergency departments; and
		Whereas convenient care clinics complement traditional
			 medical service providers by providing extended weekday and weekend hours
			 without the need for an appointment, short wait times, and visits that
			 generally last only 15 to 20 minutes: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of August 6 through August 10, 2012, as National Convenient Care
			 Clinic Week;
			(2)supports the
			 goals and ideals of National Convenient Care Clinic Week to raise awareness of
			 the need for accessible and cost-effective health care options to complement
			 the traditional health care model;
			(3)recognizes that
			 many people in the United States face difficulties accessing traditional models
			 of health care delivery;
			(4)supports the use
			 of convenient care clinics as an adjunct to the traditional model of health
			 care delivery; and
			(5)calls on the
			 States to support the establishment of convenient care clinics so that more
			 people in the United States will have access to the cost-effective and
			 necessary emergent and preventive services provided in the clinics.
			
